Case 3:10-cr-00251-SCC Document 4730 Filed 03/16/21 Page 1 of 14




                          IN THE UNITED STATES COURT
                        FOR THE DISTRICT OF PUERTO RICO




    UNITED STATES OF AMERICA

           Plaintiff,
                                             CRIM. NO.: 10-00251 (SCC)
                        v.

    [16] ANTONIO ORTIZ-APONTE

          Defendant.




                             OPINION AND ORDER

         Pending before the Court is Defendant Antonio Ortiz-

     Aponte’s (“Defendant Ortiz-Aponte”) pro se petition for

     compassionate           release   pursuant      to    18     U.S.C.     §

     3582(c)(1)(A)(i). 1 See Docket No. 4633. The Government


     1In connection with his petition at Docket Number 4633, Defendant Ortiz-
     Aponte filed three motions reiterating and supplementing his initial
     petition. See Docket Nos. 4644, 4690 and 4710. The motions also requested
     that the Court issue an Order granting his initial petition. Id. The Court
     acknowledges that, in Defendant Ortiz-Aponte’s petition at Docket
     Number 4690, a reference to the term “home confinement” was made.
     Other than the mere mention of the term, no such request has been
     articulated and raised before this Court by Defendant Ortiz-Aponte.
     Moreover, after having reviewed all of the submissions related to
     Defendant Ortiz-Aponte’s petition, the Court noticed that there is no
     indication as to whether the Bureau of Prisons (“BOP”) has already
Case 3:10-cr-00251-SCC Document 4730 Filed 03/16/21 Page 2 of 14




     U.S.A. v. ORTIZ-APONTE                                                    Page 2




     opposed the same. Docket No. 4640. And a timely Reply

     followed. Docket No. 4658. Furthermore, the Court instructed

     the United States Probation Office (“USPO”) to provide its

     input as to Defendant Ortiz-Aponte’s petition. See Docket No.

     4709. The USPO complied with the Court’s directive. See

     Docket No. 4713. For the reasons set forth below, Defendant




     considered—on its own accord, or at the behest of Defendant Ortiz-
     Aponte—and denied the possibility of home confinement pursuant to 18
     U.S.C. § 3624(c)(2) and the Coronavirus Aid, Relief, and Economic
     Security Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (2020)
     (“CARES Act”). More fundamentally, even if Defendant Ortiz-Aponte’s
     mention of the term “home confinement”—with nothing more—were to
     be construed as a request for this Court to order the BOP to place him in
     home confinement pursuant to the CARES Act, such request is misplaced
     for the Court lacks jurisdiction to issue such an order, rather, it may only
     recommend the BOP to consider taking such action. 18 U.S.C. § 3621(b);
     see also Tapia v. United States, 564 U.S. 319, 331 (2011) (explaining that “[a]
     sentencing court can recommend that the BOP place an offender in a
     particular facility or program . . . [b]ut decision making authority rests
     with the BOP.”). At this time, the Court finds that no request for a
     recommendation for home confinement has been made by Defendant
     Ortiz-Aponte. The Court reads the mention of “home confinement” as
     part of Defendant Ortiz-Aponte’s request for a reduced sentence to time-
     served and that he be released to his home. Therefore, the motions at
     Docket Numbers 4644 and 4690—reiterating the initial petition and
     requesting an order as to the same—are hereby NOTED.
Case 3:10-cr-00251-SCC Document 4730 Filed 03/16/21 Page 3 of 14




     U.S.A. v. ORTIZ-APONTE                                        Page 3




     Ortiz-Aponte’s petition at Docket Number 4633 is DENIED

     WITHOUT PREJUDICE.

     I. Analysis

           Defendant     Ortiz-Aponte   anchors   his   petition   for

     compassionate release to his understanding that, if he were to

     remain imprisoned at FCI Fort Dix his death would be

     imminent in light of the coronavirus (“COVID-19”)

     pandemic’s toll on the aforementioned correctional facility

     coupled with his underlying health conditions. See Docket

     No. 4633. The Government opposes Defendant Ortiz-

     Aponte’s petition on the grounds that he has failed to identify

     “extraordinary circumstances” that warrant the relief

     afforded by § 3582 (c)(1)(A)(i). See Docket No. 4640 at pgs. 8-

     10.

           When considering a motion for compassionate release

     under § 3582 (c)(1)(A)(i), which was filed by a defendant—

     instead of by the Bureau of Prisons (“BOP”)—a Court must

     first inquire as to whether the defendant has satisfied the

     procedural administrative prerequisite of having raised his

     grievance before the BOP and that 30 days transpired after the
Case 3:10-cr-00251-SCC Document 4730 Filed 03/16/21 Page 4 of 14




     U.S.A. v. ORTIZ-APONTE                                                   Page 4




     BOP received the grievance but failed to address the same. Id.

     at § 3582 (c)(1)(A). Here, the Government concedes that

     Defendant          Ortiz-Aponte        has     satisfied    the   aforesaid

     administrative exhaustion requirement. See Docket No. 4640

     at pg. 8. The Court thus turns to the merits of Defendant Ortiz-

     Aponte’s petition and whether he has set forth “extraordinary

     and compelling reasons [that] warrant such a reduction” to

     his sentence. See 18 U.S.C. § 3582 (c)(1)(A)(i).

           Defendant Ortiz-Aponte sustains that he suffers from

     serious       respiratory       issues—attributed          to   the   partial

     functioning of his right lung—chronic asthma and is obese.

     See Docket Nos. 4633, 4644, and 4690. In light of these

     conditions, if he were to contract COVID-19, Defendant Ortiz-

     Aponte argues that his recovery would be unlikely. Id.

     Defendant Ortiz-Aponte is currently 39 years old. See Docket

     No. 1039 at pg. 12. 2




     2   Listing his date of birth as February 13, 1982.
Case 3:10-cr-00251-SCC Document 4730 Filed 03/16/21 Page 5 of 14




     U.S.A. v. ORTIZ-APONTE                                    Page 5




         In its Opposition, the Government counters that

     Defendant Ortiz-Aponte has failed to provide supporting

     documentation regarding his alleged pre-existing conditions

     and therefore has failed to establish “extraordinary and

     compelling” reasons which would call for his compassionate

     release. See Docket No. 4640 pgs. 8-10. The Government also

     pointed to the efforts employed by the BOP to address the

     COVID-19 pandemic. Id. at pgs. 1-5. On January 8, 2021, the

     Court ordered the Government to produce Defendant Ortiz-

     Aponte’s medical records by January 15, 2021. See Docket No.

     4692. The Government complied with the Court’s directive

     and produced the same on January 14, 2021. See Docket No.

     4697.

         After an exhaustive review of the medical records the

     Court was able to corroborate that, as of January 1, 2021,

     Defendant Ortiz-Aponte has been diagnosed and is currently

     being treated for the following conditions: (1) dental caries;

     (2) gastro-esophageal reflux disease with esophagitis; (3)

     gastric ulcer without hemorrhage or perforation; (4)
Case 3:10-cr-00251-SCC Document 4730 Filed 03/16/21 Page 6 of 14




     U.S.A. v. ORTIZ-APONTE                                                Page 6




     unspecified breathing abnormalities; and (5) COVID-19. 3 See

     Docket No. 4697-1 at pg. 42. The medical records also denote

     that, Defendant Ortiz-Aponte has multiple gun-shot wound

     scars in his right lung. 4 Id. at pg. 14. However, the medical

     records do not include a diagnosis regarding Defendant

     Ortiz-Aponte’s       alleged    obesity     and     his   “unspecified

     breathing abnormalities” have not been officially diagnosed

     as asthma. 5




     3 While still listed as a “current condition” in Defendant Ortiz-Aponte’s
     medical records, as expanded upon below, the medical staff at FCI Fort
     Dix determined that, due to being asymptomatic to the virus, he no longer
     required the staff’s immediate supervision and was therefore instructed
     to report back to the medical staff if he developed symptoms.

     4The Court also considered Defendant Ortiz-Aponte’s Amended Pre-
     Sentencing Report as part of its analysis. See Docket No. 1039. Under the
     “Physical Condition” subsection of the Amended PSR, Defendant Ortiz-
     Aponte stated that he was shot 14 times in his abdomen, right leg, head,
     neck and elbows in 2007. Id. at ¶ 80. While he was in a comma for 2 months
     and remained at the hospital for an additional 7 months, he expressed that
     he had fully recovered from the wounds and considered himself a
     “healthy man”. Id.

     5On December 15, 2020 his height was listed at 72 inches and he weighed
     in at 210 pounds. See Docket No. 4697-1 at pgs. 7-2.
Case 3:10-cr-00251-SCC Document 4730 Filed 03/16/21 Page 7 of 14




     U.S.A. v. ORTIZ-APONTE                                               Page 7




         Regarding the shortness of breath symptoms, during a

     medical evaluation that took place on August 4, 2020,

     Defendant Ortiz-Aponte stated that the same had allegedly

     begun six months prior. 6 Id. at pg. 13. While not listed under

     current conditions, the notes from the medical exam

     performed on August 4, 2020—which was followed up by a

     subsequent examination on December 15, 2020—show that a

     provisional diagnosis of atelectasis was made regarding

     Defendant Ortiz-Aponte’s right lung due to an elevated right

     hemidiaphragm. Id. at pgs. 9 and 14. He was also

     provisionally diagnosed with sleep apnea during a June 1,

     2020 medical examination as well as being tachycardic during

     the December 15, 2020 examination. Id. at pg. 9, 30. Additional

     comments from the December 15, 2020 medical examination


     6 It is worth noting that, the Government produced Defendant Ortiz-
     Aponte’s medical records from 2010 until January 2021. During the
     Court’s review of the same, we noticed that before Defendant Ortiz-
     Aponte’s voiced his concerns regarding his shortness of breath symptoms
     as described in his August 4, 2020 medical examination, the medical
     records solely appeared to memorialize Defendant Ortiz-Aponte’s
     concerns regarding a fractured ankle, a toe injury, pulpitis, caries and
     gastrointestinal ailments which were treated or for which he is currently
     receiving on-going treatment.
Case 3:10-cr-00251-SCC Document 4730 Filed 03/16/21 Page 8 of 14




     U.S.A. v. ORTIZ-APONTE                                          Page 8




     inform that that the evaluating physician heard “crackles” in

     Defendant Ortiz-Aponte’s left lung. Id. at pg. 8. Nevertheless,

     Defendant Ortiz-Aponte expressed improvement since

     having been prescribed an inhaler and additional medication

     to treat his shortness of breath symptoms. Id. at pg. 7. Another

     note from the same examination reflects that Defendant Ortiz-

     Aponte      was     scheduled   for    a   routine    computerized

     tomography—otherwise referred to as a CT scan—of his chest

     and abdomen, to be performed on or around January 29, 2021.

     See Docket No. 4697-1 at pg. 9.

         The medical records also reveal that on December 22, 2020,

     Defendant       Ortiz-Aponte     was       placed    in   “exposure

     quarantine” and was tested for COVID-19 the next day. Id. at

     pgs. 6, 53. Defendant Ortiz-Aponte’s results returned a

     positive diagnosis for COVID-19. Id. at pg. 53. Subsequently,

     he was placed in isolation. Id. at pg. 2. The Centers for Disease

     Control and Prevention (“CDC”) has identified several

     medical conditions which may place an individual at a higher

     risk of severe illness if they were to contract COVID-19.

     According to the CDC, moderate to severe asthma is currently
Case 3:10-cr-00251-SCC Document 4730 Filed 03/16/21 Page 9 of 14




     U.S.A. v. ORTIZ-APONTE                                         Page 9




     deemed as a condition that might increase the risk of severe

     COVID-19 related illnesses. Likewise, chronic lung disease—

     which is listed as including scarred lung tissue—also falls

     under the conditions which might increase the risk of severe

     COVID-19 related illnesses. See People with Certain Medical

     Conditions, CTRS.        FOR   DISEASE CONTROL   AND   PREVENTION,

     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

     precautions/people-with-medical-conditions.html               (last

     updated Mar. 15, 2021). Albeit having tested positive for the

     novel virus, on January 1, 2021, the medical staff at FCI Fort

     Dix jotted down in Defendant Ortiz-Aponte’s medical records

     that he denied experiencing “COVID like symptoms”. See

     Docket No. 4697-1 at pg. 2. Later that day, the medical staff at

     FCI Fort Dix determined that Defendant Ortiz-Aponte was no

     longer in need of daily medical treatment in connection with

     his COVID-19 diagnosis. Id. at pgs. 1-2. Defendant Ortiz-

     Aponte was, however, instructed to report to the medical staff

     if he developed any symptoms. Id. His oxygen saturation

     reading during his January 1, 2021 evaluation was at 99% and

     his temperature was recorded at 97.6 Fahrenheit. Id. at 1.
Case 3:10-cr-00251-SCC Document 4730 Filed 03/16/21 Page 10 of 14




      U.S.A. v. ORTIZ-APONTE                                                 Page 10




          Indeed, it appears that Defendant Ortiz-Aponte’s bout

      with COVID-19 did not result in a fatal outcome.

      Nevertheless, on January 28, 2021, Defendant Ortiz-Aponte

      filed an Informative Motion relaying some of his medical

      records and restating his position as to the dire conditions at

      FCI Fort Dix and the purported mishandling of the pandemic

      by the correctional facility. See Docket No. 4710. Defendant

      Ortiz-Aponte underscores that officials at FCI Fort Dix have

      addressed the situation with deliberate indifference. Id. at pg.

      2. Therefore, in addition to considering Defendant Ortiz-

      Aponte’s pre-existing conditions as part of its analysis to

      determine whether Defendant Ortiz-Aponte has set forth

      “extraordinary and compelling reasons”, the Court has also

      taken into account the situation at the correctional facility

      where he is currently incarcerated. 7


      7 18 U.S.C. § 3582(c) mandates, inter alia, that if the Court is to reduce a
      sentence, such reduction must be in accordance with applicable policy
      statements issued by the Sentencing Commission. But the Policy
      Statement in the Guidelines Manual which addresses “extraordinary and
      compelling” reasons under § 3582(c), namely, U.S.S.G. § 1B1.13, has not
      been updated since the amendments set forth by the First Step Act
      (“FSA”). The FSA amended § 3582(c) such that defendants could move for
Case 3:10-cr-00251-SCC Document 4730 Filed 03/16/21 Page 11 of 14




      U.S.A. v. ORTIZ-APONTE                                                   Page 11




          The correctional facility in question here, as repeatedly

      noted, is FCI Fort Dix. In his submissions before the Court,

      Defendant Ortiz-Aponte relays that FCI Fort Dix has

      allegedly failed to comply with physical distancing measures,

      for he is currently housed in a cell along with 12 inmates. See

      Docket No. 4690. Moreover, he describes the arrival of

      inmates from Fort Elkin, a correctional facility which faced

      multiple COVID-19 outbreaks of its own, into FCI Fort Dix.

      See Docket Nos. 4633, 4690. And alleges that, after having

      tested positive for COVID-19 he was “forced to self heal and

      endure extreme pain with little to [no] medical care[.]” See

      Docket No. 4710 at pg. 2.

      relief under this statute after having exhausted all administrative
      remedies. Before the amendment, only the Director of the BOP could file
      such motions on behalf of a defendant. However, since the passing of the
      FSA, several circuits—including the Second, Fourth, Sixth and Seventh—
      have stated that district courts could consider additional elements that
      may be categorized as “extraordinary and compelling” outside of those
      delineated in § 1B1.13 when a § 3582(c) motion is filed by a defendant. See
      United States v. McCoy, 981 F.3d 271 (4th Cir. 2020); United States v. Jones,
      980 F.3d 1098 (6th Cir. 2020); United States v. Gunn, 980 F. 3d 1178 (7th Cir.
      2020); and United States v. Brooker, 976 F.3d 228 (2nd Cir. 2020). While the
      First Circuit has yet to issue an opinion regarding this matter, here, the
      Court will consider the current situation at FCI Fort Dix as part of its
      analysis.
Case 3:10-cr-00251-SCC Document 4730 Filed 03/16/21 Page 12 of 14




      U.S.A. v. ORTIZ-APONTE                                      Page 12




          Sister courts have highlighted the grim situation at FCI

      Fort Dix as a result of the COVID-19 pandemic, particularly

      during the final months of 2020. See United States v. Rodriguez,

      No. 16-CR-07, 2020 WL 7640539, at *4 (S.D.N.Y. Dec. 23, 2020)

      (holding that “[c]onditions at [Fort Dix] appear to present

      serious risks both of spread of the virus and of inadequate

      medical care for those who have been infected.”); United States

      v. Staats, Crimnal No. 17-461-1, 2020 WL 6888224 at * 2-3 (E.D.

      Pa. Nov. 24, 2020) (highlighting that while there were 0

      reported COVID-19 cases in Fort Dix on or around October

      2020, as of November 2020, Fort Dix was in the midst of an

      “uncontrolled outbreak”, therefore, even if an inmate tested

      positive and was asymptomatic, the prospect of re-infection

      remained high.). Nevertheless, the bleak panorama that

      loomed over FCI Fort Dix during the final months of 2020,

      appears to have been addressed, for the infection rate has

      decreased. As of March 15, 2021, the BOP reports 21

      confirmed cases of inmates and 39 staff members who have

      tested positive for COVID-19 at FCI fort Dix. See COVID-19

      Cases,               FED.         BUREAU               PRISONS,
Case 3:10-cr-00251-SCC Document 4730 Filed 03/16/21 Page 13 of 14




      U.S.A. v. ORTIZ-APONTE                                      Page 13




      https://www.bop.gov/coronavirus/ (last updated Mar. 15,

      2021). Meanwhile, 1,815 inmates and 47 staff members have

      recovered from the virus. Id. The BOP webpage also reveals

      that the COVID-19 vaccination process, for both inmates and

      staff, is well underway at various facilities, including FCI Fort

      Dix, where 183 staff members and 161 inmates have already

      been inoculated. See COVID-19 Vaccine Implementation, FED.

      BUREAU PRISONS, https://www.bop.gov/coronavirus/ (last

      visited Mar. 15, 2021).

          The Court recognizes the dangers posed by the on-going

      pandemic. However, here, the medical records reflect that,

      Defendant Ortiz-Aponte was asymptomatic to COVID-19, is

      being treated for his underlying medical conditions and is

      responding positively to the prescribed course of treatment.

      Furthermore, the situation at FCI Fort Dix appears to be

      improving. Accordingly, at this time, the Court finds that,

      Defendant Ortiz-Aponte has not set forth “extraordinary and

      compelling reasons” that warrant relief under 18 U.S.C. § 3582

      (c)(1)(A)(i).
Case 3:10-cr-00251-SCC Document 4730 Filed 03/16/21 Page 14 of 14




      U.S.A. v. ORTIZ-APONTE                                                Page 14




          Lastly, the Court points out that the USPO did not

      recommend that Defendant Ortiz-Aponte’s petition for

      compassionate release be granted. 8 See Docket No. 4713. The

      USPO highlighted several disciplinary incidents in addition

      to Defendant Ortiz-Aponte’s criminal history in support of its

      position. Id. at pgs. 6-9.

      II. Conclusion

          Defendant Ortiz-Aponte’s petition at Docket Number

      4633 is DENIED WITHOUT PREJUDICE. The motions at

      Docket Numbers 4644, 4690 and 4710 were NOTED.

      IT IS SO ORDERED.

      In San Juan, Puerto Rico, this 16th day of March 2021.

                      S/SILVIA CARRENO-COLL
                      UNITED STATES DISTRICT COURT JUDGE




      8Per the USPO’s motion, Defendant Ortiz-Aponte has served 58.1% of
      his full term and 64.6% of his statutory term. See Docket No. 4713 at pg.
      3.
